Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-25 are presented for examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lengauer et al hereafter Lengauer (US pat. App. Pub. 20190196939) and in view of Ould-Ahmed-Vall (US pat. App. Pub. 20200409750).  
4.	As per claims 1, 12, and 19, Lengauer discloses an apparatus of a computing system, a product, and a method the apparatus including processing circuitry including a core, and a communication controller coupled to the core to communicate with a memory of the computing system, wherein: the memory is to define a leak zone corresponding to a plurality of memory addresses including data therein, the leak zone having an identifier (paragraphs: 7, 26-29, 78-79, and 91-92; wherein it emphasizes a particular memory space comprises with address consider as leak zone which has an identifier); and the processing circuitry is to: decode instructions including a leak barrier, an leak barrier, and a sequence of code between the leak barriers, the sequence of code including the identifier for the leak zone, the identifier to indicate the sequence of code is to be executed only on the data within the leak zone; and execute the sequence of code only on the data within the leak zone based on the leak barriers and on the identifier (paragraphs: 16, 18-24, 31-33, 44, and 86; wherein it elaborates decoding the instruction comprises with sequence of code that has specific area and identifier which indicates the code will be only executed in the particular memory space and executes the code that area of the memory).  Although, Lengauer mentions about particular area of the sequence of the code. He does not specifically discloses decode instructions including a starting leak barrier, an ending leak barrier. However, in the same field of endeavor, Ould-Ahmed-Vall discloses decode instructions including a starting leak barrier, an ending leak barrier, and a sequence of code between the starting and ending leak barriers (paragraphs: 128-143, 159-167).   
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Ould-Ahmed-Vall’s teachings of decode instructions including a starting leak barrier, an ending leak barrier, and a sequence of code between the starting and ending leak barriers with the teachings of Lengauer, for the purpose of effectively protecting the sequence of code from unauthorized intruders.  
5.	As per claim 2, Lengauer discloses the apparatus, wherein the starting leak barrier and the ending leak barrier respectively correspond to instructions including “Ibstart” and “Ibend”, and wherein the identifier corresponds to an instruction including “per-pte” (paragraphs: 22, 99, 114).
6.	As per claim 3, Lengauer discloses the apparatus, further including the memory, wherein the identifier includes an integer, and the leak zone includes a plurality of pages corresponding to the addresses defining the leak zone, each of the pages having a mark corresponding to the integer (paragraphs: 28, 82, 93).
7.	As per claim 4, Lengauer discloses the apparatus, wherein the starting leak barrier includes a plurality of starting leak barriers corresponding to the leak zone, and wherein the ending leak barrier defines an end of the sequence of code to be executed on the data for all of the plurality of starting leak barriers (paragraphs: 43, 101, 117).
8.	As per claim 5, Lengauer discloses the apparatus, wherein: the instructions include first instructions, the leak zone includes a first leak zone, the plurality of memory addresses includes a plurality of first addresses, the data includes first data, the starting leak barrier includes a first starting leak barrier, the ending leak barrier includes a first ending leak barrier, and the sequence of code includes a first sequence of code; the memory is to define a second leak zone different from the first leak zone corresponding to a plurality of memory addresses including second data therein, the second leak zone having a second identifier (paragraphs: 87, 106, 119); and the processing circuitry is to: decode second instructions including a second starting leak barrier, a second ending leak barrier, and a second sequence of code between the second starting and second ending leak barriers, the second sequence of code including the second identifier for the second leak zone, the second identifier to indicate the second sequence of code is to be executed only on the data within the second leak zone; and execute the second sequence of code only on the second data within the second leak zone based on the second starting and second ending leak barriers and on the second identifier (paragraphs: 46, 92, 124).
9.	As per claim 6, Lengauer discloses the apparatus, wherein the first sequence of code and the second sequence of code are nested with respect to one another (paragraphs: 39, 78).
10.	As per claim 7, Lengauer discloses the apparatus, further including the memory, wherein: the computing system includes a host to implement a hypervisor; the first instructions and the second instructions are associated, respectively, with a first guest and a second guest, the first guest and the second guest in a computing network including the host; the first sequence of code and the second sequence of code each include, respectively, a first offset instruction and a second offset instruction (paragraphs: 24, 70, 91); the processing circuitry is to: execute the first offset instruction to perform a first address space layout randomization (ASLR) on the first leak zone based on a first offset; and execute the second offset instruction to perform a second address space layout randomization (ASLR) on the second leak zone based on a second offset different from the first offset; and the first leak zone and the second leak zone are to store information on, respectively, the first offset and the second offset (paragraphs: 29, 73, 104).
11.	As per claim 8, Lengauer discloses the apparatus, wherein the processing circuitry is to decode and execute flow instructions to zero the first offset between an execution by the processing circuitry of the first offset instruction and an execution by the processing circuitry of the second offset instruction (paragraphs: 98, 113, 135).
12.	As per claim 9, Lengauer discloses the apparatus, further including a randomization offset register, wherein the first offset instruction and the second offset instruction are from the randomization offset register, the randomization offset register to store the first offset and the second offset (paragraphs: 23, 75, 94).
13.	As per claim 10, Lengauer discloses the apparatus, further including a code segment register wherein the first offset instruction and the second offset instruction are from a code segment register, the code segment register to store the first offset and the second offset (paragraphs: 44, 84, 100).
14.	As per claim 11, Lengauer discloses the apparatus, further including a network interface controller to receive guest instructions from one or more guests over a computing network, the guest instructions associated with the instructions including the starting leak barrier and the ending leak barrier (paragraphs: 79, 102, 132).
15.	 Claims 13-18, and 20-25 are listed all the same elements of claims 2-11. Therefore, the supporting rationales of the rejection to claims 2-11 apply equally as well to claims 13-18, and 20-25. 
Citation of References
16. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Bolbenes et al (US pat. app. Pub. 20200285476): discusses comprising transactional memory support circuitry to support execution of a transaction comprising a sequence of instructions. Prediction circuitry is used to generate predictions in relation to instruction flow changing instructions, and prediction storage is provided to store a plurality of items of prediction information that are referenced by the prediction circuitry when generating the predictions. The items of prediction information maintained by the prediction storage change based on the instructions being executed by the processing circuitry. A recovery storage is activated by the transactional memory support circuitry at a transaction start point to store a restore pointer identifying a chosen location in the prediction storage. Between the transaction start point and the transaction end point, the recovery storage receives any item of prediction information removed from the prediction storage that was present in the prediction storage at the transaction start point. In response to the transaction being aborted, the restore pointer is used in order to discard from the prediction storage any items of prediction information added to the prediction storage after the transaction start point, and in addition any items of prediction information stored in the recovery storage are stored back into the prediction storage.  
Shang et al (US pat. 5941980): elaborates that determining the beginning and ending of each instruction of a variable length instruction. Data lines are stored in a first memory area which illustratively is an instruction cache. Each data line comprises a sequence of data words that are stored at sequential address in a main memory. The data lines contain multiple encoded variable length instructions that are contiguously stored in the main memory. Multiple indicators are stored in a second memory area, including one indicator associated with each data word of the data lines stored in the first memory area. Each indicator indicates whether or not its associated data word is the initial data word of a variable length instruction. A sequence of data words may be fetched from the cache. The fetched sequence of data words includes a starting data word and at least the number of data words in the longest permissible instruction. Plural indicators (i.e., a vector of indicators) are also fetched from the second memory area including one indicator associated with each of the data words of the fetched sequence. Using the indicators as delimiters of the sequence of to-be-decoded instructions, one or more non-overlapping subsequences of the sequence of data words are identified, wherein each subsequence of data words is comprised in a different, sequential to-be-decoded instruction. Each subsequence of data words is then decoded as a separate instruction. 
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
 /MOHAMMAD W REZA/ Primary Examiner, Art Unit 2436